Citation Nr: 1021581	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  97-12 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased rating for degenerative disc 
disease, lumbosacral spine, L5-S1 with bilateral 
spondylolysis and spondylolisthesis, currently rated as 20 
percent disabling.  

3.  Entitlement to a separate disability rating for bilateral 
sciatica associated with degenerative disc disease, 
lumbosacral spine, L5-S1 with bilateral spondylolysis and 
spondylolisthesis.

4.  Entitlement to service connection for left knee 
disability. 

5.  Entitlement to service connection for bilateral hip 
disability.  

6.  Entitlement to service connection for residuals of 
fractures of the right mid tibia and fibula.

7.  Entitlement to service connection for right hand 
disability, claimed as arthritis of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to September 
1990.

The issues pertaining to headaches, low back disability, 
bilateral sciatica, left knee disability and bilateral hip 
disability come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2006, a statement 
of the case was issued in December 2007, and a substantive 
appeal was received in February 2008.  

The remaining two issues pertaining to residuals of fractures 
of the right mid tibia and fibula and right hand disability 
are before the Board on appeal from an August 1996 rating 
decision by the RO.  In an August 2002 decision, the Board 
denied these two issues.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2003, pursuant to a Joint Motion 
of Remand (JMR) and to Stay Proceedings, the Court vacated 
the August 2002 Board decision with respect to these issues 
and remanded the case for consideration in view of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In August 
2003, the Board remanded these issues for compliance with the 
JMR.  

The Board observes that the October 2005 rating decision 
granted a total rating based on individual unemployability, 
effective January 11, 2005.    

Further, an August 2002 rating decision effectuated the 
August 2002 Board decision, which granted service connection 
for posttraumatic stress disorder (PTSD).  The RO assigned a 
30 percent disability rating, effective August 19, 1998, the 
date of receipt of the Veteran's claim.  In September 2002, 
the Veteran filed a notice of disagreement specifically 
requesting a 50 percent disability rating.  Subsequently, in 
a December 2004 rating decision, the RO awarded a 70 percent 
disability rating, effective August 19, 1998.  The Board 
finds that under the circumstances, the Veteran clearly 
limited his appeal to entitlement to a 50 percent disability 
rating.  Thus, as the RO awarded a higher rating than what 
the Veteran requested, the December 2004 rating decision was 
a full grant of the benefits sought and this issue is no 
longer in appellate status.  See AB v. Brown, 6 Vet.App. 35, 
39 (1993). 
   
The issues pertaining to low back disability, bilateral 
sciatica, left knee disability,  bilateral hip disability, 
residuals of fractures of the right mid tibia and fibula, and 
right hand disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's headaches are causally related to his service-
connected PTSD.




CONCLUSION OF LAW

The Veteran's headaches are proximately due to service-
connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal involves the Veteran's claim for service 
connection for headaches as secondary to his service-
connected PTSD.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  Since the Veteran's claim was received 
prior to October 10, 2006, the Board if of the opinion that 
the revised version does not apply. 

The Veteran's service treatment records are silent with 
respect to any complaints of headaches.  Post-service VA 
treatment records have been reviewed and associated with the 
claims file.  Importantly, a December 2002 neurology consult 
showed that the Veteran reported that his headaches were 
often brought on by anxiety attacks related to PTSD.  The 
assessment was headaches, most likely mixed type (tension and 
migraine) headaches.  Further, an August 2003 record showed 
that the Veteran suffered from headaches that were likely a 
combination of tension, rebound and migrainous.  A July 2004 
treatment record provided that it seems that there was a very 
strong anxiety component to the Veteran's headaches.  Follow 
up August 2004 treatment records stated that the Veteran's 
headaches were associated/related to stress.  

The Veteran was afforded a VA fee-based examination in March 
2005.  However, it is unclear whether the claims file, 
including the pertinent VA treatment records discussed above, 
were reviewed.  Significantly, despite being diagnosed with a 
headache disability at the VA, the examiner determined that 
there was no pathology to render a diagnosis.  The examiner 
then opined that headaches were less likely as not caused by 
service-connected disability.  However, in a subsequent 
addendum, the examiner gave a diagnosis of muscle tension 
headaches, but no further opinion was given.  Thus, given the 
lack of rational given, the Board must find that this 
examination is not sufficient for appellate review.  See 
Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) 
(stating that a medical examination report must contain not 
only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two); see also 
Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that 
a medical opinion must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions); and see also  Barr v. Nicholson, 21 
Vet.App. 303, 311 (2007) (holding that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  

In support of his claim, the Veteran submitted a July 2007 
medical report for PTSD completed by VA examiner.  The 
examiner observed that the Veteran reported that he had 
mentioned that his PTSD symptom contributed to his headaches 
to other providers and had met dismissive responses despite 
the findings of studies (e.g. Swartz KL, Pratt LA, Armenian, 
HK, et al.) that suggest a connection between affective 
illness and migraine and recent published information about 
the relationship between headaches and PTSD specifically 
(Maj. Jay C. Erickson, M.D., PhD., Madigan Army Medical 
Center, Fort Lewis, Tacoma, Wash; Seymour Diamond, M.D., 
executive chairman, National Headache Foundation, Chicago, 
May 3, 2007, presentation, annual meeting, American Academy 
of Neurology, Boston).   The Veteran also submitted a copy of 
this May 2007 medical publication, which indicated an 
association between headaches and PTSD.  

There is no competent medical evidence of record to show that 
the Veteran's headaches are directly related to service.  
Significantly, the Veteran has never claimed that his 
headaches were directly related to service.  However, there 
is medical evidence, including VA treatment records, the July 
2007 medical report and May 2007 medical publication, 
indicating that the Veteran's headaches are due to stress and 
anxiety associated with his service-connected PTSD.  Again, 
the only VA examination afforded the Veteran with respect to 
this issue was the March 2005 examination, which has been 
determined to be insufficient for appellate review.    Thus, 
when resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that service connection is warranted 
on a secondary basis for headaches.  See 38 U.S.C.A. § 
5107(b).  

In closing, with respect to this issue, there is no need to 
undertake any review of compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations in 
this case since there is no detriment to the Veteran as a 
result of any VCAA deficiency in view of the fact that the 
full benefit sought by the Veteran is being granted by this 
decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  By letter dated in February 2009, the Veteran was 
furnished notice of the manner of assigning a disability 
evaluation and an effective date.  He will have the 
opportunity to initiate an appeal from these "downstream" 
issues if he disagrees with the determinations which will be 
made by the RO in giving effect to the Board's grant of 
service connection.


ORDER

Service connection for headaches is warranted on a secondary 
basis.  To that extent, the appeal is granted.  


REMAND

The present appeal also includes the issues of entitlement to 
an increased rating for the Veteran's service-connected 
degenerative disc disease of the low back and entitlement to 
a separate disability rating for bilateral sciatica 
associated with the Veteran's low back disability.  The 
Veteran was afforded a VA fee-based examination in March 
2005.  However, in a June 2007 statement, the Veteran 
indicated that the severity of his low back disability had 
increased since the March 2005 examination.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is evidence of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Accordingly, based on 
the Veteran's statement, the Board finds that a new VA 
examination is necessary to determine the extent and severity 
of the Veteran's service-connected low back disability.  
Moreover, numerous VA treatment records showed that the 
Veteran complained of low back pain radiating down his legs.  
Significantly, a February 2004 record showed an assessment of 
bilateral sciatica.  Thus, the VA examination should also 
address the severity of any sciatica symptoms.  

The Veteran is also seeking service connection for left knee 
disability and bilateral hip disability.  Specifically, he is 
claiming that these disabilities are secondary to his 
service-connected low back and right knee disabilities.  The 
Veteran was afforded a VA examination in March 2005.  
However, while the examiner indicated that the Veteran's left 
knee disability was not caused by his service-connected low 
back and right knee disabilities, he failed to provide a 
rational for this opinion or offer an opinion as to whether 
his left knee disability was aggravated by his service-
connected disabilities.  Further, the examiner did not render 
any opinion with respect to the Veteran's bilateral hip 
disability.  Under the circumstances, the Board finds that 
another VA examination should be afforded to the Veteran to 
determine whether the Veteran's left knee disability and 
bilateral hip disability are proximately due to or aggravated 
by the Veteran's service-connected low back and right knee 
disabilities, pursuant to 38 C.F.R. § 3.310

Moreover, when determining service connection, all theories 
of entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Service 
personnel records showed that the Veteran was a paratrooper 
in service and participated in approximately 26 parachute 
jumps.  Thus, the VA examinations should also address whether 
the Veteran's left knee disability and bilateral hip 
disability are related to service, to include the parachute 
jumps.

Further, the Veteran is also seeking service connection for 
residuals of fractures of the right mid tibia and fibula.  
Specifically, the Veteran is claiming that a preexisting 
disability was aggravated in service.  The Veteran was 
afforded a VA examination in October 2002; however, the 
claims file was not available for review.  As instructed in 
the Board's August 2003 remand, the case was returned to the 
same examiner for review of the claims file, which was done 
in May 2004.  However, the examiner still did not offer a 
clear opinion as to whether the Veteran's preexisting 
disability was aggravated in service.  Thus, the Board finds 
that the VA examination should address this matter.  

With respect to the issue of service connection for right 
hand disability, the Veteran is claiming that his preexisting 
right hand disability was aggravated in combat operations 
during the Panama conflict.  As the Veteran has not been 
afforded a recent VA examination with respect to this matter, 
the VA examination should also address this issue.  

Lastly, it appears that the Veteran has received continuous 
treatment for his disabilities at the VA.  However, the most 
recent VA treatment records associated with the claims are 
from January 2005.  As VA medical records are constructively 
of record and must be obtained, the RO should obtain VA 
treatment records from January 2005 to the present.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   
   
Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken 
to obtain copies of all VA treatment 
records from January 2005 to the 
present. 

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the severity of the Veteran's 
service-connected low back disability, 
bilateral lower extremity disability, and 
any other associated neurological 
abnormalities, to allow for rating under 
the appropriate criteria.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
specifically indicate whether the Veteran 
suffers from  any neurological 
abnormality of the lower extremities 
associated with the Veteran's service-
connected low back disability and, if so, 
address the severity. 

3.  With respect to the issues of left 
knee disability, bilateral hip 
disability, residuals of fractures of the 
right mid tibia and fibula, and right 
hand disability the Veteran should be 
scheduled for an appropriate orthopedic 
VA examination.  It is imperative that 
the claims files be made available to the 
examiner for review in connection with 
the examination.  All necessary medical 
tests, including x-rays, should be 
accomplished.  The examiner should 
clearly delineate all disabilities of the 
left knee, hips, right mid tibia and 
fibula, and right hand.  After reviewing 
the claims files and examining the 
Veteran, the examiner should respond to 
the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any left knee disability and/or  
bilateral hip disability are directly 
related to the Veteran's service, to 
include parachute jumps?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any left knee disability and/or 
bilateral hip disability are proximately 
due to, or caused by, the Veteran's 
service-connected low back and right knee 
disabilities?

     c)   Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any left knee disability and/or 
bilateral hip disability have been 
aggravated by the Veteran's service-
connected low back and right knee 
disabilities?

    d)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
residuals of fractures of the right mid 
tibia and fibula increased in severity 
during active duty service, and if so, 
whether the increase in severity was due 
to the natural progression of the 
disease.  
    
    e)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
right hand disability increased in 
severity during active duty service, and 
if so, whether the increase in severity 
was due to the natural progression of the 
disease.  

A rationale should be furnished for all 
opinions expressed. 

4.  In the interest of avoiding future 
remand, the RO should then review the 
examination reports to ensure that the 
above questions have been clearly 
answered and a rationale furnished for 
all opinions.  If not, appropriate action 
should be taken to remedy any such 
deficiencies in the examination report. 

5.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


